 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDRexall Corporation and Office & Professional Em-ployees International Union, Local 13, AFL-CIO Cases 14-CA-14549 and 14-RC-925025 September 1984SUPPLEMENTAL DECISION, ORDER,AND DIRECTION OF SECONDELECTIONBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 18 October 1982 the National Labor Rela-tions Board issued a Decision, Order, and Direc-tion of Second Election in this proceeding,' findingthat the Respondent violated Section 8(a)(1) of theNational Labor Relations Act by threatening em-ployees with possible discharge pursuant to an at-tendance control program and with the loss of cer-tain existing benefits if they selected union repre-sentation, and finding that the threats also consti-tuted objectionable conduct warranting settingaside the election 2 The Board, inter aim, orderedthe Respondent to cease and desist from its unlaw-ful conduct, and directed that a second election beconductedThereafter, the Board filed a petition for enforce-ment of its Order in the United States Court of Ap-peals for the Eighth Circuit On 10 January 1984the court issued its decision,3 which reversed theBoard's finding that the Respondent threatened anemployee with discharge pursuant to an attendancecontrol program The court, however, upheld theBoard's finding that the Respondent violated Sec-tion 8(a)(1) of the Act by threatening employeeswith the loss of certain existing benefits if theyelected to be represented by the Union, and, ac-cordingly, granted enforcement of that portion ofthe Board's Order requiring the Respondent tocease and desist from making such threats Becausea direction of an election in a representation pro-ceeding is not directly reviewable by a court of ap-peals, the court remanded the case to the Board forsuch further proceedings as might be appropriate inlight of its decision to sustain one but not the otherof the Board's findings of an 8(a)(1) violationOn 12 April 1984 the Board advised the partiesthat it had decided to accept the remand and thatthey might submit statements of position with re-spect to the remanded issue Thereafter, the Re-spondent filed a statement of position' 265 NLRB 121 (1982)2 Pursuant to the Regional Director's Decision and Direction of Elecbon, an election was held 19 December 1980 Of approximately 96 eligible voters, 35 cast valid ballots for and 53 against the Union there were8 challenged ballots3 NLRB v Rexall Corp, 725 F 2d 74 (8th Cir 1984)The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelOur original decision found that the Respondentviolated Section 8(a)(1) when supervisor of ac-counts payable and receivable Pryor discussed thepossible loss of certain existing benefits with fiveemployees during a meeting held 3 days before theelection At the meeting, Pryor told her employeesthe date of the election, stressed the importance ofvoting, and reminded them that, if they selectedunion representation, they might no longer receivecertain current privileges Specifically, Pryor saidthat personal telephone calls would have to gothrough the switchboard, instead of directly to andfrom the employees' desks through separate exten-sions, employees would be confined to a certainarea during breaktime, rather than having unlimitedaccess to the facility, and employees would nolonger be permitted to report to work early andleave early Pryor did not qualify her statements bysaying that terms and conditions of employmentwould be negotiable if the employees unionizedThe question before us is whether this conduct,also alleged as objectionable, is sufficient to setaside the 19 December 1980 electionThe Board established in General Shoe Corp, 77NLRB 124, 127 (1948), that representation elec-tions are to be conducted under "laboratory condi-tions" in order to ensure that employees have theopportunity to make an uninhibited choice Whensuch conditions are absent, the Board will set asidean election It has also generally been our policy toset aside an election whenever an unfair labor prac-tice occurs during the critical period We have rec-ognized one limited exception to this policy, how-ever, refusing to overturn elections where the"misconduct is de minima with respect to affectingthe results of an election "4 Whether this standardis met depends on "the number of violations, theirseverity, the extent of dissemination, the size of theunit, and other relevant factors "5Here, Pryor's threat of loss of existing benefitsdirectly affected at least 5 employees of the ap-proximately 96 eligible to vote The threat in-volved depriving employees of three significantbenefits As the judge stated in language the Boardadopted 6The benefits about which Pryor spoke wereclearly meaningful, if not all to Beard, certain-ly to other employees They would be reluc-tant to place personal telephone calls through4 Caron International, 246 NLRB 1120 (1979)5 Id6 265 NLRB at 126272 NLRB No 58 REXALL CORP317the switchboard, whereas with their own tele-phone extensions, they were obviously free todo so Leaving early was of benefit to at leasttwo employees Their inability to visit friendsor go to the cafeteria at lunch, and instead thethreatened limitation to their mobility, was ofconcern to all employeesThe effect of such conduct on the election re-sults cannot be calculated with mathematical cer-tainty If the eight individuals whose ballots werechallenged were eligible and voted for the Union, achange in as few as six votes would have alteredthe outcome We know for a fact that at least fiveemployees were aware of the unlawful threat bythe Respondent's supervisor In such circum-stances, we cannot conclude with confidence thatlaboratory conditions were maintained and miscon-duct was de minims 7Thus, we reaffirm our earlier conclusion that theelection conducted 19 December 1980 must be setaside7 The Board has found in some cases that a single 8(a)(1) violationduring the critical period did not warrant the direction of a second eleclion See Caron International, supra (unlawful conduct directed toward 1employee in an 850 member unit ( 1 percent) employed at 5 locations washeld too minimal to have prevented a free election) Thermo King Corp,247 NLRB 296 (1980) (foreman's violative statement made to 1 employeein a 500 member unit ( 2 percent) was too Isolated and insignificant tojustify setting aside the election) The comparatively high percentage (5percent) of unit employees affected by the unfair labor practice here distinguishes the Instant caseWe shall modify our previous Order by deletingparagraph 1(a) because the court refused to enforceitORDER1 Delete par 1(a) of the Board's Decision,Order, and Direction of Second Election reportedat 265 NLRB 121, 123 (1982) and reletter the sub-sequent paragraphs accordingly2 Substitute the attached notice for that attachedto our original Order[Direction of Second Election omitted from pub-lication]APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT threaten you with the loss of cer-tain existing benefits if you elect to be representedby the UnionWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActREXALL CORPORATION